DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 11, 14-16, 29, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al., (US 20030199862; hereinafter Simpson).
With respect to claim 1, Simpson teaches (Figures 1 and 11-12) a method for ablating tissue, the method comprising: applying a first radio frequency ablation current (f2) to a target tissue; and applying a second radio frequency ablation current (f1) to the target tissue; wherein the ratio (f2:f1) of the frequency of the first radio frequency ablation current to the second radio frequency ablation current is in the range of 1:2 to 1:400 ([0018]-[0019], [0045]: Simpson discloses a ratio of 0.5:1, which is equivalent to a ratio of 1:2).

With respect to claim 4, Simpson teaches the method of claim 3, wherein the first radio frequency ablation current (f2) is in the range of 50 kHz to 550 kHz ([0018]-[0019], [0045]).
With respect to claim 5, Simpson teaches the method of claim 4, wherein the second radio frequency ablation current (f1) is in the range of 600 kHz to 10,000 kHz ([0018]-[0019], [0045]: Simpson discloses that the ratio f2:f1 can be 1:2, so when f2 is in the range of 50 kHz to 550 kHz, f1 can be some value between the range of 600 kHz to 10,000 kHz in order to provide the ratio f2:f1 of 1:2).
With respect to claim 8, Simpson teaches the method of claim 1, wherein the first radio frequency ablation current (f2) is applied over a first time period at a first power level and the second radio frequency (f1) is applied over a second time period at a second power level, and wherein each of the first power level and the second power level are sufficiently high to ablate the target tissue site ([0013], [0018]-[0019], [0045]).
With Respect to claim 11, Simpson teaches the method of claim 8, wherein the second time period occurs immediately after the first time period ([0013]-[0019], [0045]).
With respect to claim 14, Simpson teaches the method of claim 1, wherein the first radio frequency ablation current and the second radio frequency ablation current are transmitted along the same electrical pathway, at the frequency source ([0013]-[0019], [0045]). 
With respect to claim 15, Simpson teaches the method of claim 1, wherein the first radio frequency ablation current 25Atty. Docket No. 1464.1001101 and the second radio frequency ablation current are generated between 
With respect to claim 16, Simpson teaches the method of claim 1, wherein the first radio frequency ablation current and the second radio frequency ablation current are generated between a first electrode and a second electrode, and wherein the first electrode and the second electrode operate in a bipolar arrangement ([0012]-[0019], [0045]). 
With respect to claim 29, Simpson teaches (Figures 1 and 11-12) a medical device for ablating tissue, the device comprising: a radio frequency generator configured to provide a first radio frequency ablation 27Atty. Docket No. 1464.1001101current (f2) to a target tissue and a second radio frequency ablation current (f1) to the target tissue; wherein the ratio (f2:f1) of the frequency of the first radio frequency ablation current to the second radio frequency ablation current is in the range of 1:2 to 1:400 ([0018]-[0019], [0045]: Simpson discloses a ratio of 0.5:1, which is equivalent to a ratio of 1:2).
With respect to claim 31, Simpson teaches the device of claim 30, wherein the first radio frequency ablation current is in the range of 50 kHz to 550 kHz ([0018], [0019], [0045]).  
With respect to claim 32, Simpson teaches the device of claim 31, wherein the second radio frequency ablation current is in the range of 600 kHz to 10,000 kHz ([0018]-[0019], [0045]: Simpson discloses that the ratio f2:f1 can be 1:2, so when f2 is in the range of 50 kHz to 550 kHz, f1 can be some value between the range of 600 kHz to 10,000 kHz in order to provide the ratio f2:f1 of 1:2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 10, 12, 30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson, and further in view of Hirsch et al., (US 5542916; hereinafter Hirsch).
With respect to claims 2 and 12, although Simpson teaches all elements of the method of claims 1 and 8, it fails to teach that the first and second radiofrequency ablation currents are applied simultaneously.
However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are applied simultaneously to the target tissue (Hirsch claim 1 and Fig. 5 170 and 172).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for ablating tissue of Simpson to include the capability of simultaneous delivery of two radiofrequency ablation currents in order to more effectively treat the targeted tissue. 
With respect to claim 6, although Simpson teaches all elements of the method of claim 1, it fails to teach a first and second current path.
However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current is configured to directly heat through a first current path, and wherein the second radio frequency ablation current is configured to directly heat through a second current path (Hirsch 0022 and 0027).  Therefore, it would have been obvious to one of ordinary skill in the art 
With respect to claim 7, although Simpson teaches all elements of claim 1, it fails to teach a current configuration that maximizes ablation volume.
However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are configured to maximize the total volume of target tissue to be ablated (Hirsh 0030 and Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson with the current configuration to maximize ablation volume of Hirsh in order to more effectively treat the targeted tissue.
With respect to claim 10, although Simpson teaches all elements of claim 8, it fails to teach a time overlap between a first and second time period of ablation current duration.
However, in the same field of endeavor, Hirsch teaches wherein at least a portion of the first time period overlaps with at least a portion of the second time period (Hirsh 0024 and Fig. 5 170 and 172).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson with first and second radiofrequency duration overlaps in order to more effectively treat the targeted tissue.
With respect to claim 30, although Simpson teaches all elements of claim 29, it fails to teach an entirely simultaneous first and second time period of radiofrequency ablation duration. 
However, in the same field of endeavor, Hirsh teaches wherein the device is configured to apply the first radio frequency ablation current and the second radio frequency ablation current simultaneously to the target tissue (Hirsch claim 1 and Fig. 5 170 and 172). Therefore, it would 
With respect to claim 33, although Simpson and Hirsch as above teaches all of the elements of claim 30, Simpson fails to teach the intracellular and extracellular targeting of tissue through a first and second current path.
However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current is configured to directly heat through a first current path, and wherein the second radio frequency ablation current is configured to directly heat through a second current path (Hirsch 0022 and 0027). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson with the current paths of Hirsch in order to more effectively treat the targeted tissue.
Claims 9, 17, 19-21, 24-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson, and further in view of Waldstreicher et al., (US 20190201089; hereinafter Waldstreicher).
With respect to claim 9, although Simpson teaches all of the elements of claim 8, Simpson fails to teach that the first time period is different the second time period. 
However, in the same field of endeavor, Waldstreicher teaches wherein the first time period is different from the second time period (Waldstreicher 0289 and Fig. 13 406). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ablation method of Simpson with the two distinct time periods of ablation of Waldstreicher in order to more effectively treat the targeted tissue.

With respect to claim 19, Simpson teaches wherein the first radio frequency ablation current (f2) and the second radio frequency ablation current (f1) are applied in sequence to the target tissue ([0018]-[0019], [0045]).  

With respect to claim 21, Simpson teaches all the elements of claim 20, wherein the second radio frequency ablation current (f1) is in the range of 600 kHz to 10,000 kHz ([0018]-[0019], [0045]: Simpson discloses that the ratio f2:f1 can be 1:2, so when f2 is in the range of 50 kHz to 550 kHz, f1 can be some value between the range of 600 kHz to 10,000 kHz in order to provide the ratio f2:f1 of 1:2).
With respect to claim 24, Simpson teaches the method of claim 17, wherein the first radio frequency ablation current is applied over a first time period at a first power level and the second radio frequency is applied over a second time period at a second power level, and wherein each of the first power level and the second power level are sufficiently high to ablate the target tissue site ([0012]-[0019], [0045]).  
With respect to claim 25, although Simpson and Waldstreicher teaches all of the elements of claim 24, Simpson fails to teach that the first time period is different the second time period. 
However, in the same field of endeavor, Waldstreicher teaches wherein the first time period is different from the second time period (Waldstreicher 0289 and Fig. 13 406). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified the ablation method of Simpson with the two distinct time periods of ablation of Waldstreicher in order to more effectively treat the targeted tissue.
With Respect to claim 27, Simpson teaches the method of claim 24, wherein the second time period occurs immediately after the first time period ([0013]-[0019], [0045]).
Claims 18, 23, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson and Waldstreicher, and further in view of Hirsch.

However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are applied simultaneously to the target tissue (Hirsch claim 1 and Fig. 5 170 and 172).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method for ablating tissue of Simpson and Waldstreicher to include the capability of simultaneous delivery of two radiofrequency ablation currents in order to more effectively treat the targeted tissue. 
With respect to claim 23, although Simpson and Waldstreicher teaches all elements of claim 17, it fails to teach a current configuration that maximizes ablation volume.
However, in the same field of endeavor, Hirsch teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are configured to maximize the total volume of target tissue to be ablated (Hirsh 0030 and Fig. 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson and Waldstreicher with the current configuration to maximize ablation volume of Hirsh in order to more effectively treat the targeted tissue.
With respect to claim 26, although Simpson and Waldstreicher teaches all elements of claim 24, it fails to teach a time overlap between a first and second time period of ablation current duration.
However, in the same field of endeavor, Hirsch teaches wherein at least a portion of the first time period overlaps with at least a portion of the second time period (Hirsh 0024 and Fig. 5 170 and 172).  Therefore, it would have been obvious to one of ordinary skill in the art before the 
With respect to claim 28, although Simpson and Waldstreicher teaches all elements of claim 24, it fails to teach an entirely simultaneous first and second time period of radiofrequency ablation duration. 
However, in the same field of endeavor, Hirsh teaches wherein the device is configured to apply the first radio frequency ablation current and the second radio frequency ablation current simultaneously to the target tissue (Hirsch claim 1 and Fig. 5 170 and 172). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson and Waldstreicher with the simultaneous radiofrequency duration of Hirsch in order to more effectively treat the targeted tissue.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson, and further in view of Govari et al., (US 20120116387; hereinafter Govari).
With respect to claim 13, although Simpson teaches the method of claim 1, Simpson fails to teach that the first radio frequency ablation current and the second radio frequency ablation current are emitted from the same electrode source.
However, in the same field of endeavor, Govari teaches wherein the first radio frequency ablation current and the second radio frequency ablation current are emitted from the same electrode source (Govari 0025 – 0027). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the ablation method of Simpson with the same electrode source as taught by Govari in order to more effectively treat the targeted tissue.

Response to Arguments
Applicant’s arguments filed 07/08/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference Simpson, which teaches an ablation method applying a first radio frequency ablation current (f2) to a target tissue; and applying a second radio frequency ablation current (f1) to the target tissue; wherein the ratio (f2:f1) of the frequency of the first radio frequency ablation current to the second radio frequency ablation current is in the range of 1:2 to 1:400.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794